Title: To Benjamin Franklin from de La Plaigne, 28 March 1778
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Monseigneur
De Bordeaux ce 28 mars 1778
Permettez qu’en ce jour j’ai l’honneur de feliciter vôtre Excellence sur sa réception peuplique [publique] en qualité de notre ministre plenipotentiere des états unis et indépendens de L’amérique septentrionalle. Excusez la liberté que je prens de partager avec les français et les ameriquains ici la joÿe que cause à tous une nouvelle si long-tems désirée.
Depuis le sept du courant que je me fis l’honneur de repondre à vôtre excellence, j’ai eu bien de débats et de tracasseries pour l’article des passagers avec les srs. Bayard et Compagnie: je crains bien même de n’en être pas quitte encore vû leur pusillanimité augmantee par le Bruit de Guerre. Je crains même qu’ils ne manquent à leur traité, et dans ce cas Monseigneur je demendrai à vôtre excellence des secours et des moÿens pour pouvoir ÿ parer.
Je compte partir Lundi prochain pour l’îlle de Ré, ou le d’argantrée destiné pour moi est a charger, et je ne quitterai cette îlle qu’une dizaine de jours apres; j’ÿ pourrai récevoir de nouvelles de votre Exellence si elle deignait en Reponse m’ÿ honorer de ses instructions et ordres par la voix de La Rochaile chez Mr. de Lacoste avocat et procureur du Roi à l’election Rue juiverie à La Rochaile. J’ose implorer de nouveau Monseigneur la continuation de vos Bontés pour celui qui ne cessera d’etre avec la plus parfaite Reconnaissance et le Respect le plus profond De votre Excellence Monseigneur Le très humble et très obeisant serviteur
Emmanuel Pierre De La PLAIGNECapt. au 1er de georgie
 
Notation: De La Pleigne Bordeaux 28 mars 1778.
